UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     SANDRA DENISE EBRON,                            DOCKET NUMBER
                  Appellant,                         DC-3443-14-0735-I-1

                  v.

     DEPARTMENT OF DEFENSE,                          DATE: January 6, 2015
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Gary Lynch, Goldsboro, North Carolina, for the appellant.

           Whitney Krause, Esquire, Manassas, Virginia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed for lack of jurisdiction her nonselection for a promotion appeal.
     Generally, we grant petitions such as this one only when: the initial decision
     contains erroneous findings of material fact; the initial decision is based on an


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     erroneous interpretation of statute or regulation or the erroneous application of
     the law to the facts of the case; the judge’s rulings during either the course of the
     appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.        See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2         The appellant is employed by the agency as a GS-11 Quality Assurance
     specialist. Initial Appeal File (IAF), Tab 1 at 5. According to the appellant, in
     February 2014, she applied for a GS-12 Quality Assurance (nuclear) position with
     the agency and her application was submitted to the selecting official for review
     and consideration.    Id.   The agency attempted to contact her supervisor in
     connection with her application but was unable reach him prior to the close of the
     selection process, and the agency selected another candidate for the position. Id.
     The appellant appealed to the Board. IAF, Tab 1.
¶3         In her initial Board appeal, the appellant essentially argued that the agency
     committed a prohibited personnel practice by failing to wait to hear from her
     supervisor prior to selecting a candidate for the position, thereby invalidating the
     selection process.   IAF, Tab 1 at 5-6.      The appellant also claimed that her
     supervisor discriminated against her on the basis of her age by failing to respond
     to the selecting official. Id. at 6. Because a nonselection for promotion generally
     is not an independent appealable action, the administrative judge ordered the
     appellant to demonstrate that the Board had jurisdiction over her appeal.
     IAF, Tab 2 at 2-3. She also notified the appellant of the circumstances under
                                                                                         3

     which the Board has jurisdiction over nonselection claims: when the decision is
     made in retaliation for whistleblowing, see 5 U.S.C. § 2302(a)(2)(A)(i); is the
     product of discrimination based on uniformed service, see 38 U.S.C. §§ 3311,
     4324; or is in violation of the candidate’s veterans’ preference rights,
     see 5 U.S.C. § 3330a(d)(1). IAF, Tab 2 at 3. In response, the appellant conceded
     that none of those exceptions applied. IAF, Tab 6 at 4. The appellant argued,
     however, that the Board has jurisdiction over her appeal based on the agency’s
     actions constituting prohibited personnel practices set forth at 5 U.S.C.
     §§ 2302(b)(2), (b)(4), and (b)(12), and a violation of the merit systems principle
     set forth at 5 U.S.C. § 2301(b)(1).    IAF, Tab 6 at 4-7.     The appellant argued
     further that her status as a bargaining unit employee was sufficient to establish
     Board jurisdiction over her claim. IAF, Tab 8 at 4-5. The agency filed a motion
     to dismiss the appeal for lack of jurisdiction. IAF, Tab 7.
¶4         The administrative judge dismissed the appeal for lack of jurisdiction,
     without holding the requested hearing. IAF, Tab 9, Initial Decision (ID). She
     found that, because the appellant was not claiming reprisal for whistleblowing or
     a violation of the Uniformed Services Employment and Reemployment Rights Act
     or the Veterans Employment Opportunities Act, the Board lacked jurisdiction
     over her nonselection for promotion. ID at 2-3. The administrative judge did not
     address the appellant’s age discrimination claim in the initial decision. See ID.
¶5         The appellant has filed a petition for review of the initial decision, Petition
     for Review (PFR) File, Tab 1, and the agency has responded in opposition, id.,
     Tab 3. In her petition for review, the appellant argues that: (1) the administrative
     judge misidentified her initial appeal as a nonselection for promotion claim,
     instead of a claim that the agency committed a prohibited personnel practice; and
     (2) the appellant’s status as a bargaining unit employee excepts her from the
     general rule that the Board lacks jurisdiction over nonselection for promotions.
     PFR File, Tab 1 at 4. We find that the appellant’s arguments do not show error in
     the initial decision.
                                                                                          4

¶6           The gravamen of the appellant’s appeal is that she was not selected for
     promotion from a GS-11 position to a GS-12 position because of the agency’s
     commission of various prohibited personnel practices and a violation of a merit
     systems principle. IAF, Tab 1 at 5-6, Tab 4 at 4-7, Tab 8 at 4-5; PFR File, Tab 1
     at 4. Therefore, from the appellant’s pleadings below and on review, it is clear
     that the administrative judge was correct in characterizing the appellant’s claim
     as one of a nonselection for promotion.
¶7           The Board’s jurisdiction is not plenary; it is limited to those matters over
     which it has been given jurisdiction by law, rule or regulation. Maddox v. Merit
     Systems Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985).           As found by the
     administrative judge, the Board lacks jurisdiction over the failure to select an
     employee for promotion. Tines v. Department of the Air Force, 56 M.S.P.R. 90,
     93 (1992); see Nakshin v. Department of Justice, 98 M.S.P.R. 524, ¶ 9 (2005); ID
     at 2.
¶8           The appellant’s claim that her nonselection was based on various prohibited
     personnel practices does not alter the conclusion that the Board lacks jurisdiction
     over her appeal.     As found by the administrative judge, absent an otherwise
     appealable action, the Board lacks jurisdiction over claims of prohibited
     personnel practices under 5 U.S.C. § 2302(b). 2            See Penna v. U.S. Postal
     Service,    118 M.S.P.R.    355,   ¶ 13   (2012);   Wren     v.   Department   of   the
     Army, 2 M.S.P.R. 1, 2 (1980) (finding that prohibited personnel practices under 5
     U.S.C. § 2302(b) are not an independent source of Board jurisdiction); ID at 2.



     2
       As the administrative judge correctly noted, the Board may have jurisdiction over a
     nonselection claim where the appellant raises the prohibited personnel practice of
     reprisal for whistleblowing. See 5 U.S.C. § 2302(a)(2)(A)(i), (b)(8)-(9); IAF, Tab 2 at
     2-3. Board jurisdiction over a nonselection also exists where the nonselection is the
     product of discrimination based on uniformed service, see 38 U.S.C. §§ 3311, 4324; or
     the nonselection is in violation of the candidate’s veterans’ preference rights, see
     5 U.S.C. § 3330a(d)(1). However, the appellant admitted that none of those exceptions
     are applicable to her appeal. IAF, Tab 6 at 4.
                                                                                             5

¶9          The appellant’s claim that her status as a bargaining unit member vests the
      Board with jurisdiction is also without merit. 3         The appellant’s status as a
      bargaining unit employee merely provides her with two procedural avenues in
      which to “facilitate challenges to adverse actions” under 5 U.S.C. § 7512. See
      Mays v. U.S. Postal Service, 995 F.2d 1056, 1060 (Fed. Cir. 1993).              We are
      unaware of a law, rule, or regulation that provides for Board jurisdiction over an
      appeal of an otherwise nonappealable matter (such as a nonselection) merely
      because the appeal is filed by a bargaining unit member. The appellant has not
      identified such a law, rule, or regulation.
¶10         In sum, because the appellant has failed to demonstrate an independent
      basis for Board jurisdiction, we find that the administrative judge was correct in
      dismissing the appellant’s nonselection for promotion appeal for lack of
      jurisdiction. 4




      3
        Although not raised by the appellant on review, we agree with the administrative
      judge that a claimed violation of the merit systems principles under 5 U.S.C. § 2301
      does not alone serve as a basis for Board jurisdiction. Solamon v. Department of
      Commerce, 119 M.S.P.R. 1, ¶ 13 (2012) (stating that in the absence of an otherwise
      appealable action, the Board lacks jurisdiction to review the appellant’s claim that the
      agency violated merit systems principles); Neal v. Department of Health & Human
      Services, 46 M.S.P.R. 26, 28 (1990) (stating that the merit systems principles are
      intended to furnish guidance to federal agencies and do not constitute an independent
      basis for legal action).
      4
        The administrative judge did not address the appellant’s age discrimination claim in
      the initial decision. See ID. However, because the appellant failed to raise an
      otherwise appealable action within the Board’s jurisdiction, the Board lacks jurisdiction
      over her age discrimination claim. See 5 U.S.C. § 7701(a)(1); Pridgen v. Office of
      Management and Budget, 117 M.S.P.R. 665, ¶ 7 (2012) (finding that the Board lacks
      jurisdiction over the appellant’s age, race, and sex discrimination claims in the absence
      of an otherwise appealable action). Thus, the administrative judge’s failure to address
      the appellant’s age discrimination claim did not prejudice her substantive rights and
      provides no basis for reversal of the initial decision. Panter v. Department of the Air
      Force, 22 M.S.P.R. 281, 282 (1984) (determining that an adjudicatory error that is not
      prejudicial to a party’s substantive rights provides no basis for reversal of an initial
      decision).
                                                                                  6

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
     You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our     website,    http://www.mspb.gov/appeals/uscode.htm.
Additional       information          is     available     at      the       court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the
court’s Rules of Practice, and Forms 5, 6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court.
                                                                               7

The Merit Systems Protection Board neither endorses the services provided by
any attorney nor warrants that any attorney will accept representation in a given
case.




FOR THE BOARD:                          ______________________________
                                        William D. Spencer
                                        Clerk of the Board
Washington, D.C.